TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00571-CV


Francis Ibezim, Appellant

v.

Ky Allen Strunc, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-009258, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Francis Ibezim, appearing pro se, appeals from a trial de novo in county
court on his direct appeal from a judgment in favor of appellee Ky Allen Strunc in small claims
court.  At the time Ibezim filed suit, the courts of appeals lacked jurisdiction over cases originally
filed in small claims court.  See Act of May 17, 1985, 69th Leg., R.S., ch. 480, § 1, 1985 Tex. Gen.
Laws 1720, 1816 (amended 2009) (current version at Tex. Gov't Code Ann. § 28.053 (West Supp.
2009)); Sultan v. Mathew, 178 S.W.3d 747, 752 (Tex. 2005). (1)
  As a result, we dismiss this appeal
for want of jurisdiction.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 19, 2010
1.   Government code section 28.053 was amended, effective September 1, 2009, to permit
appeals from county court to the courts of appeals for cases originating in small claims court.  See
Tex. Gov't Code Ann. § 28.053 (West Supp. 2009).  However, the amendment applies only to "an
action filed on or after the effective date of this Act."  Act of June 1, 2009, 81st Leg., R.S., ch. 1351,
§ 14, 2009 Tex. Gen. Laws 4273, 4282.  Ibezim filed both his initial suit in small claims court and
his direct appeal to county court prior to the September 1, 2009 effective date of the amendment.